Citation Nr: 0701857	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-38 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in October 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board notes that at the October 2006 hearing, the 
veteran's representative indicated that the veteran would be 
filing a claim for service connection for a cervical spine 
disability at a later date.  Accordingly, this issue is not 
currently before the Board at this time and it is referred to 
the RO for any necessary action.


REMAND

The veteran contends that the current 20 percent evaluation 
assigned for his low back disability does not accurately 
reflect the severity of his condition.  The Board is of the 
opinion that further development is required before the Board 
decides this appeal.  In this regard, the Board notes that 
the most recent VA examination in connection with the 
veteran's service-connected low back disability was conducted 
in March 2004.  The veteran has indicated that the 
symptomatology associated with his condition has increased in 
severity since that time.  Specifically, at the October 2006 
hearing, he claimed that he has severe low back pain which 
feels like "someone has a knife that cuts into [his] 
spine."  He also claimed that he experiences numbness in his 
right foot, radiating pain from his low back to his left leg 
and occasional urinary incontinence.  

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include the 
notice specified by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any pertinent 
evidence in his possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in obtaining 
any such evidence, it should document the 
efforts to obtain the records, and should 
request the veteran and his representative 
to provide a copy of the outstanding 
evidence to the extent they are able to.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected low back 
disability.  The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated studies are to be 
performed.  

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the veteran's 
service-connected low back disability.  He 
should also provide an opinion concerning 
the impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


